DETAILED ACTION
The communications received 02/09/2022 have been filed and considered. 
Claims 1-11 and 14-23 are pending, claims 1-7, 19-20 are withdrawn as pertaining to a non-elected invention, and claim 8 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 5,316,611) hereinafter MOS (already of record) in view of Nevins (US 9,533,526) hereinafter NEVINS (already of record), Sejima et al (US 2014/0312043) hereinafter SEJ (already of record), Tilson (US 2009/0299327) hereinafter TIL (already of record), and Davis et al (US 2012/0084999) hereinafter DAV. 
As for claim 8, MOS teaches a method of molding a seamless tank which could be used as a fuel tank (seamless fiber wound vessels, it is understood the tank of MOS can hold fuel) [col. 2 lines 48-53; col. 3 lines 3-13] the steps comprising:
The mold (collapsible and reusable mandrel) having a body, an inner surface (inner rubber) [Fig. 1 #102; col. 6 lines 25-28], an outer surface (outer rubber layer) [Fig. 1 #110; col. 6 lines 50-56], a first and second side wall [refer to modified figure 2 below]:

    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale

 and a nozzle (winding shaft which allows for air) located along the second side wall, [col. 4 lines 49-54; col. 7 lines 39-45] connecting a pressure source to the nozzle on the mold [col. 7 lines 39-45] to inflate it, layering-up a plurality of layers over the outer surface of the inflated mold serving as a male mold (by winding over the expanded mandrel rendering it substantially a male mold) [col. 7 lines 39-63], the tank having a port formed about the nozzle (a polar boss) [Fig. 2 #118; col. 7 lines 46-52], deflating the mold, and withdrawing the mold through the port, [col. 7 lines 58-63].  
While MOS teaches that the mold can be of any shape [col. 4 lines 49-54], MOS does not teach making the mold using 3D printing/additive manufacturing. 
NEVINS teaches a method of 3D printing (via additive manufacturing) inflatable stretchable objects (which could be a flexible bag or liner) [col. 56 lines 5-7; col. 56 lines 32-36]. 3D printing the inflatable object is particularly useful as it allows for customization which would be appealing to a potential client or customer [col. 56 lines 26-30]. A customizable technique would allow for the production of the inflatable mold of NEVINS in the desired shape and size.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce the inflatable mold of MOS with the known 3D printing technique of NEVINS.  The person of ordinary skill in the art would be motivated to 3D print an inflatable mold as it would allow for customization of the size and shape.  Further, the application of a known technique (3D printing) to improve a known product (inflatable mold) is prima facie obvious.  The person of ordinary skill in the art would expect success as MOS appreciates the capability of forming customized shapes (as the mold can be of any shape) and NEVINS is able to produce inflatable structures that utilize molds [col. 56 lines 45-49].

	MOS/NEVINS although MOS/NEVINS does not teach convex and concave outer portions and does not teach two wall thicknesses for the first and second walls.
	
SEJ teaches a pressure vessel [Abstract] which has convex and concave inner surfaces [0010-24]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer surface of the inflatable core of MOS/NEVINS have convex and concave portions in order to mold convex and concave portions of a pressure vessel as taught by SEJ as this would have amounted to a simple substitution of pressure vessels with the expected result of producing a pressure vessel. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
 
MOS/NEVINS/SEJ does not teach two mold wall thicknesses one greater than the other. 
TIL teaches a molding balloon (a balloon utilized to internally mold/provide support to a bone in need of treatment, bone cement is then supplied) which has portions which contains walls which are thicker in selected portions in order to provide a specific shape and size to the balloon [0089; 0091]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had some segments of the inflatable mold be thicker than other segments as taught by TIL in the inflatable mold of MOS/NEVINS/SEJ in order to allow for the inflated mold to have a specific shape and size. As TIL is utilized for molding, one of ordinary skill in the art would have expected success. As the second side wall contains the nozzle and as TIL teaches that the thicker walls ‘restrain’ inflation [TIL: 0089] it would have been obvious to have thicker second side walls to prevent movement of the nozzle. In addition, whether the second side wall or first side wall would be thicker would merely be a prima facie obvious matter of choosing from a finite number of identified side walls with a reasonable expectation of success [see e.g. MPEP 2143(I)(E)]. 

MOS/NEVINS/SEJ/TIL are silent to a Shore A hardness.
DAV teaches a method of manufacturing inflatable bladders for use in molding [Abstract] in which one acceptable material for use in the inflatable bladder is a material with a Shore A hardness of 88-92 [0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Shore A hardness material of DAV in the method of MOS/NEVINS/SEJ/TIL as this would have been understood to be a typical Shore A hardness to achieve the features of an inflatable mold (such as sealing ability) [DAV: 0039] and in this manner address the silence of MOS/NEVINS/SEJ/TIL as it pertains to an acceptable Shore A hardness. It is also understood that to have a Shore A hardness within the range of 20 and 95 as stated by the claim is sufficient to meet the requirements that the material be sufficiently “durable and rigid”.


As for claim 10 the combination of MOS/NEVINS/SEJ/TIL/DAV teaches the method of claim 8, and further teaches the mold including one of a rubber and an elastomeric material (the mold is composed of rubber layers) [MOS: col. 6 lines 25-28 and 50-56].


Claims 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 5,316,611) hereinafter MOS (already of record) in view of Nevins (US 9,533,526) hereinafter NEVINS (already of record), Sejima et al (US 2014/0312043) hereinafter SEJ (already of record), Tilson (US 2009/0299327) hereinafter TIL (already of record), and Davis et al (US 2012/0084999) hereinafter DAV as applied to claim 8 above, and further in view of Haralambopoulos (US 5,314,653) hereinafter HAR (already of record). 

As for claim 9, the combination of MOS/NEVINS/SEJ/TIL/DAV teaches the method of claim 8 but does not teach a wall thickness. 
 HAR teaches a method of producing an article which could be a mold made of silicone rubber [col. 3 lines 35-39; col. 3 lines 50-51; col. 8 lines 39-44] with the mold having a wall thickness between 4 thousandths (or 0.004) of an inch and 200 thousandths (of 0.2) of an inch (a wall thickness ranging from 1/16 inch or 0.0625 inch to 1/8 inch or 0.125 inch which falls within the claimed range) [col. 8 lines 38-54]. HAR teaches that this is advantageous as this wall thickness is stated to be the among the most optimum design and operation parameters for using a rubber that has high tensile strength [col. 8 lines 51-44; col. 8 lines 52-53]. 
Therefore, it would have been obvious for one of ordinary art before the effective filing date of the claimed invention to have used the rubber of HAR to produce a mold with the corresponding wall thickness of HAR in the combination of MOS/ NEVINS/SEJ/TIL/DAV, as this rubber has a high tensile strength and the thickness is listed as an optimal design parameter when using this material for an expandable mold.

As for claim 15, the combination of MOS/NEVINS/SEJ/TIL/DAV teaches the method of claim 8 and further teaches coating the inflatable mandrel with extra rubber layers [MOS: col. 6 lines 50-56] and further teaches inflating the inflatable mandrel and continuing the 3D printing process [NEVINS: Fig. 55 third box]. The combination does not teach 3D-printing a textile structure and coating the textile structure with a coating having one of: rubber and an elastomeric material. The Examiner notes that as 3D printing occurs layer by layer that a layer application through 3D printing would comprise coating.
HAR teaches the manufacturing of an expandable rubber article which may be a mold [col. 3 lines 35-38; col. 3 line 50-53] whereby the expandable article is stretched and an additional elastic material (which could be a liquid silicone rubber which comprises a rubber and an elastomeric material [col. 8 lines 38-43])is coated onto the surface of the stretched expandable article to form a pattern of wrinkles on the external surface when deflated/unexpanded/relaxed [col. 3 lines 53-61]. A similar effect can be achieved by embossing on the expandable article in its relaxed state [col. 3 lines 65-68] which the Examiner understands could be achieved by 3D printing. This is done to provide the expandable article with “self-healing” properties [col. 4 lines 12-26]. HAR additionally teaches an additional coating step with the same elastomeric material in order to prevent abrasions to inner sealing layers (which in this case is the metal film layer/coating) [col. 3 lines 55-57; col. 21 lines 40-45]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 3D printing a wrinkled embossing onto the unexpanded mold or to have 3D printed a coating on the expanded mold as taught by HAR in the 3D printing step of the MOS/NEVINS/SEJ/TIL/DAV which would produce a texturized wrinkled surface on the unexpanded mold in order to produce an expandable mold with “self-healing” properties which a reusable mold would appreciate. 
It would have been obvious to provide an additional step of coating after the 3D printing embossing or coating steps as taught by the combination of MOS/NEVINS/SEJ/TIL/DAV/HAR as this creates a layer that protects an inner sealing layer from abrasion.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silicone rubber as the elastomeric coating as this silicone rubber is has a high tensile strength which would be appreciated in a molding [HAR: col. 6 lines 20-25].

As for claim 16, the combination of MOS/NEVINS/SEJ/TIL/DAV/HAR teaches the method of claim 8 which includes coating the outer surface of the mold and further teaches coating an inner layer of a finished elastic device which the Examiner understands to mean occurring after an outer surface coating [HAR: col. 10 lines 29-45]. The inner layer coating is advantageous as it allows for the limiting of the expanded state using a layer like a non-extensible liner which is advantageous for a mold as this would limit the inflation to a ‘predetermined extend of shape and size’ [HAR: col. 9 lines 53-68; col. 10 lines 36-40].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of coating the inner layer with a non-extensible liner to the 3D printing coating step in order to limit the expanded state of the inflatable mold which one of ordinary skill in the art would understand would be useful in an inflatable mold as this would limit the inflation to a ‘predetermined extent of shape and size’ which would allow for one of ordinary skill in the art to control the mold shape. 

As for claim 17 the combination of MOS/NEVINS/SEJ/TIL/DAV/HAR teaches the method of claim 8, wherein 3D-printing the mold includes 3D-printing a textile structure and 3D-printing a coating comprising one of rubber and an elastomeric material [see the rejection of claim 15].

As for claim 18, the combination of MOS/NEVINS/SEJ/TIL/DAV/HAR teaches the method of claim 17, and further teaches that 3D-printing the textile structure and 3D-printing the coating are performed in one of parallel and series (it is the Examiner’s understanding that as the textured layer can be imbued by 3D printing a coating that this comprises the two actions being performed in parallel while as the coating could occur as an additional coating step could also be done in series) [see the rejection for claim 15].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 5,316,611) hereinafter MOS (already of record) in view of Nevins (US 9,533,526) hereinafter NEVINS (already of record), Sejima et al (US 2014/0312043) hereinafter SEJ (already of record), Tilson (US 2009/0299327) hereinafter TIL (already of record), and Davis et al (US 2012/0084999) hereinafter DAV as applied to claim 8 above, and further in view of Naito (US 2016/0177078) hereinafter NAITO (already of record).

As for 11 the combination of MOS/NEVINS/SEJ/TIL/DAV teaches the method of claim 8, but does not teach the mold including an elastomeric material with a sharp glass transition temperature between 120 F and 160 F or 48.8 C to 71.1 C. 
	NAITO teaches a 3D printing method (fused deposition) using composition that contains a polylactic acid resin with a Tg of approximately 55-60 C [0051-0052] which can be used with a thermoplastic elastomer [0015] which could be silicone rubber [0060-0061]. NAITO teaches that the addition of polylactic acid resin is useful in preventing warpage in a 3D printed object [0012]. 
	Therefore, it would have been obvious to have added the polylactic acid resin of NAITO to the composition that is used to print the inflatable mold in the combination of MOS/NEVINS/SEJ/TIL/DAV in order to prevent warpage in a 3D printed object. This addition would have worked as it can be used with silicone rubber. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 5,316,611) hereinafter MOS (already of record) in view of Nevins (US 9,533,526) hereinafter NEVINS (already of record), Sejima et al (US 2014/0312043) hereinafter SEJ (already of record), Tilson (US 2009/0299327) hereinafter TIL (already of record), and Davis et al (US 2012/0084999) hereinafter DAV as applied to claim 8 above, and further in view of Batchelder (US 2010/0086721) hereinafter ‘721 (already of record). 
As for claim 14 the combination of MOS/NEVINS/SEJ/TIL/DAV teaches the method of claim 8, and further teaches printing the inflatable mold using supports to prevent portions of the inflatable mold from sticking together which one of ordinary skill in the art would understand as meaning preventing the portions on the inside from sticking to each other (which would prevent the object from inflating) thus these struts would be inside the inflatable mold [NEVINS: col. 56 lines 32-36].
The combination does not teach the support structures being struts and removing the plurality of support struts before forming the tank.
‘721 teaches 3D printing a support structure using reinforcing struts [0024; 0037-0038] the support structure could be made of water-soluble material [0028] which before use would be removed by exposing the 3D printed object to an aqueous solution [0025]. The struts of ‘721 are useful in that they allow for less support material required to build a support structure which leads to reducing build time and material costs [0038]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have built the water soluble support struts of ‘721 in the 3D printing of the supports in the 3D printing step of the combination of MOS/NEVINS/SEJ/TIL/DAV in order to build a support structure using less support material which reduces build time and material costs. It would have then been obvious for one of ordinary skill in the art to have removed the water soluble supports by immersion in an aqueous solution before using the inflatable mold in order to obtain the desired 3D form of the mold [0025]. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 5,316,611) hereinafter MOS (already of record) in view of Nevins (US 9,533,526) hereinafter NEVINS (already of record), Sejima et al (US 2014/0312043) hereinafter SEJ (already of record), Tilson (US 2009/0299327) hereinafter TIL (already of record), and Davis et al (US 2012/0084999) hereinafter DAV as applied to claim 8 above, and further in view of Dandekar et al (US 2016/0000374) hereinafter DAN.

As for claims 21-23, MOS/NEVINS/SEJ/TIL/DAV teach claim 8 and while MOS further teaches the appreciation of the incorporation of fiber reinforcing layers that are wound through a programmable method for both the production of the tank and the mold [Fig. 1 #104; col. 6 lines 3-24; col. 7 lines 39-63] the combination does not teach the formation of the seamless tank or the mold by CAD knitting or weaving (understood to correspond to 3D knitting or weaving according to a computerized model) or where any of the layers are knitted/woven.
DAN teaches a method of 3D knitting conductive textiles using CAD software [0045; 0054] wherein the fabric can incorporate sensors such as strain sensors [0077]. As MOS further teaches that the amount of pressure applied to the inflated mold is important in maintaining a requisite shape (i.e. keeping the flexible layers of the mold at the appropriate strain) [col. 7 lines 55-58]. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the CAD based 3D knitting technique of DAN to form a conductive fabric for the fabric layer of MOS/NEVINS/SEJ/TIL/DAV as this would have allowed for the incorporation of a strain sensor which would aid in the process of MOS/NEVINS/SEJ/TIL/DAV by helping to control the shape of the mold (via detection of its strain).
Similarly, it would have been obvious for one of ordinary art to incorporate the 3D knitting to produce the conductive fabric of DAN in the production of the tank of MOS/NEVINS/SEJ/TIL/DAV as something like a strain sensor would aid in detecting damage that occurs to the tank. 
Additionally the 3D knitting method of DAN allows for the production of bulletproof fabrics which could apply outward pressure upon impact to further prevent bullet damage [0102] one of ordinary skill in the art would have found it obvious to have incorporated this fabric in order to improve the bullet resistance of a vessel and/or one of ordinary skill in the art would have found the 3D knitting method of DAN to have been a prima facie obvious substitution of methods of producing a fabric onto a substrate [see e.g. MPEP 2143(I)(B)]. As the 3D knitting method of DAN can be used to produce high strength fabrics such as those used in a bulletproof vest [0102], one of ordinary skill in the art would have expected success in the combination and/or replacement.  

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 

The Applicant argues on pg. 7 of the remarks that as Tilsen utilizes a symmetrical design such as a balloon and therefore would lack first and second walls. Similarly, on pg. 8 of the remarks that Moser lacks first and second side walls due to employing a symmetric structure and in particular fails to support a combination whereby certain segments are thicker than others.  
The Examiner respectfully disagrees. As depicted, the inflatable mandrel of Moser would already have first and second side walls [see modified figure 2 below]. The first and second walls of claim 8 per se fail to distinguish over Moser irrelevant of Tilsen’s teachings which explicitly pertain to the utility of adapting different thicknesses of wall segments to better adapt to required sizing of an inflatable element used to support a shape [TIL: 0089; 0091]. The ordinary artisan would readily recognize Tilsen’s applicability as Tilsen is utilized for molding and in particular supporting of product structure (bone) [TIL: 0089; 0091]. 
As the second side wall of Moser contains the nozzle and as Tilsen teaches that the thicker walls ‘restrain’ inflation [TIL: 0089] it would have additionally been obvious to have thicker second side walls to prevent movement of the nozzle. In addition, whether the second side wall or first side wall would be thicker would merely be a prima facie obvious matter of choosing from a finite number of identified side walls with a reasonable expectation of success [see e.g. MPEP 2143(I)(E)]. For this reason, the first and second side walls having thicknesses distinct from each other also fail to overcome Moser and Tilsen.

    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale
 

The Applicant argues on pg. 8 of the remarks that Tilson cannot be employed as it is non-analagous art. 
The Examiner respectfully disagrees. 
In response to applicant's argument that Tilson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Tilson pertains to a balloon, which is used in a molding process in a similar manner to Moser’s balloon mandrel. See above. It is understood that the shaping of bone is substantially a molding process as the shape of the supplied bone cement is controlled by employing a molding balloon) [0089; 0091] and concerns itself with maintaining a requisite shape (in both instances using a balloon). The ordinary artisan would readily understand Tilson as addressing a substantially similar problem to the combination as presented (the expanding of a balloon to serve as a support during molding) and thereby recognize Tilson’s supplied solution (areas of different thicknesses to supply a specific size and shape) especially as Moser concerns itself with maintaining the correct shape [col. 7 l. 55-58]. 

Applicant’s arguments with respect to claim(s) 8-11, 14-18, and 21-23 as it pertains to the Shore A hardness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712